DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-19 pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 10-11, 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lellouch et al (EP 2124071 A1; hereinafter “Lellouch”).

Regarding claim 1,
	Lellouch teaches:
A method of transmitting and receiving an orthogonal frequency division multiplexing (OFDM) signal for OFDM-based radio detection and ranging (radar) applications, the method comprising: 
generating an OFDM signal (Fig. 15A; [0050] – “Figure 15a schematically illustrates an exemplary OFDM agile radar transceiver block-scheme”) in which a cyclic prefix (CP) is not included (cyclic prefixes are neither disclosed nor illustrated) and transmitting the generated OFDM signal in a frame unit; ([0050] – “transmitter”)
receiving the OFDM signal (Figs. 12, 15A, [0050] – discrete -time agile OFDM signal is converted to its analog version by a Digital-to-Analog Converter 47 (DAC), then up-converted to the main carrier by an Up-Conversion block 48 and finally sent by an antenna 49 to the air. In the receiver, the reverse process is performed);  and converting the received OFDM signal to a received discrete time-domain signal ([0050] – “discrete -time agile OFDM signal”) through an analog-to-digital converter (ADC); (Fig. 15A; [0050] – “In the receiver, the reverse process is performed by virtue of an 55 antenna 50 and a Down-Conversion block 51 , until digitization by an Analog-to-Digital Converter 52 (ADC)”)
selecting symbols to be input to a fast Fourier transform (FFT) from among all symbols included in the received discrete time-domain signal by performing windowing on the received discrete time-domain signal (Fig. 14; [0048] – “figure 14 schematically illustrates H RR exemplary profiles for two close point targets (R 1 =2001, R2=2002), the results being folded back in the available IFFT window”) by a window that is based on an estimated value of a maximum delay that occurs potentially in a channel; ([0031,34] – “two-way travel time delay tau”)
converting the received discrete time-domain signal to a received frequency-domain signal ([0051] – “converts the received echoes into the frequency domain, as illustrated in Figure 15c”)  by inputting the selected symbols to the FFT; and ([0035] – “M FFT points are performed over each of the N.sub.dopp columns in phi”)
performing channel estimation based on the received frequency-domain signal. ([0041] – “impulse response”; [0051])

Regarding claim 2,
	Lellouch teaches the invention as claimed and discussed above.
	Lellouch further teaches:
The method of claim 1, further comprising: determining a start point of the window based on the estimated value of the maximum delay that is determined using a first OFDM symbol of the OFDM signal and a maximum value of a range of a radar target (Figs. 11, 12; [0031,34] – “two-way travel time delay tau”)

Regarding claim 10,
	Lellouch teaches:
A radio detection and ranging (radar) receiver of a radar apparatus for orthogonal frequency division multiplexing (OFDM)-based radar applications, the radar receiver comprising: 
an analog-to-digital converter (ADC) (Figs. 12, 15A, [0050] – discrete -time agile OFDM signal is converted to its analog version by a Digital-to-Analog Converter 47 (DAC), then up-converted to the main carrier by an Up-Conversion block 48 and finally sent by an antenna 49 to the air. In the receiver, the reverse process is performed); configured to receive an OFDM signal (Fig. 15A; [0050] – “Figure 15a schematically illustrates an exemplary OFDM agile radar transceiver block-scheme”)   in which a cyclic prefix (CP) is not included (cyclic prefixes are neither disclosed nor illustrated) and convert the received OFDM signal to a received discrete time-domain signal; and ([0050] – “discrete -time agile OFDM signal”)
a received signal analyzer configured to select symbols to be input to a fast Fourier transform (FFT) from among all symbols included in the received discrete time-domain signal by performing windowing on the received discrete time-domain signal (Fig. 14; [0048] – “figure 14 schematically illustrates H RR exemplary profiles for two close point targets (R 1 =2001, R2=2002), the results being folded back in the available IFFT window”) by a window that is based on an estimated value of a maximum delay that occurs potentially in a channel, ([0031,34] – “two-way travel time delay tau”)
convert the received discrete time-domain signal ([0051] – “converts the received echoes into the frequency domain, as illustrated in Figure 15c”) to a received frequency-domain signal by inputting the selected symbols to the FFT, and ([0035] – “M FFT points are performed over each of the N.sub.dopp columns in phi”)
perform channel estimation based on the received frequency-domain signal. ([0041] – “impulse response”; [0051])

Regarding claim 11,
	Lellouch teaches the invention as claimed and discussed above.
	Lellouch further teaches:
The radar receiver of claim 10, wherein the received signal analyzer is configured to determine a start point of the window based on the estimated value of the maximum delay that is determined using a first OFDM symbol of the OFDM signal and a maximum value of a range of a radar target (Figs. 11, 12; [0031,34] – “two-way travel time delay tau”)

Regarding claim 19,
	Lellouch teaches:
A method of transmitting and receiving an orthogonal frequency division multiplexing (OFDM) signal for OFDM-based radio detection and ranging (radar) applications, the method comprising: 
generating an OFDM signal (Fig. 15A; [0050] – “Figure 15a schematically illustrates an exemplary OFDM agile radar transceiver block-scheme”)  in which a cyclic prefix (CP) is not included (cyclic prefixes are neither disclosed nor illustrated) and transmitting the generated OFDM signal ([0050] – “transmitter”)
receiving a reflected OFDM signal as the transmitted OFDM signal is reflected from a radar target (Figs. 12, 15A, [0050] – discrete -time agile OFDM signal is converted to its analog version by a Digital-to-Analog Converter 47 (DAC), then up-converted to the main carrier by an Up-Conversion block 48 and finally sent by an antenna 49 to the air. In the receiver, the reverse process is performed); 
converting the received OFDM signal to a received discrete time-domain signal ([0050] – “discrete -time agile OFDM signal”) through an analog-to-digital converter (ADC) (Fig. 15A; [0050] – “In the receiver, the reverse process is performed by virtue of an 55 antenna 50 and a Down-Conversion block 51 , until digitization by an Analog-to-Digital Converter 52 (ADC)”) 
selecting symbols to be input to a fast Fourier transform (FFT) from among all symbols included in the received discrete time-domain signal by performing windowing on the received discrete time-domain signal (Fig. 14; [0048] – “figure 14 schematically illustrates H RR exemplary profiles for two close point targets (R 1 =2001, R2=2002), the results being folded back in the available IFFT window”) by a window that is based on an estimated value of a maximum delay that occurs potentially in a channel ([0031,34] – “two-way travel time delay tau”)
converting the received discrete time-domain signal to a received frequency-domain signal([0051] – “converts the received echoes into the frequency domain, as illustrated in Figure 15c”) by inputting the selected symbols to the FFT; and ([0035] – “M FFT points are performed over each of the N.sub.dopp columns in phi”)
performing channel estimation based on the received frequency-domain signal ([0041] – “impulse response”; [0051])
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-10, 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al (US 2020/0287679 A1; hereinafter “Sun”) in view of Zhan et al (US 20220166477 A1; hereinafter “Zhan”).

Regarding claim 1, 
	Sun teaches:
A method of transmitting and receiving an orthogonal frequency division multiplexing (OFDM) signal for OFDM-based radio detection and ranging (radar) applications, the method comprising: 
generating an OFDM signal ([0105] – “base station 105-a and UE 115-b may generate waveforms (e.g., GI-OFDM waveforms, GI-DFT-S-OFDM waveforms) for channel estimation”) in which a cyclic prefix (CP) is not included ([0103] – “base station 105-a and UE 115-b determine to use guard intervals 325 over cyclic prefixes” [0115] –  base station 105-a and UE 115-a may mange delay spread without appending cyclic prefixes or guard intervals to symbols) and transmitting the generated OFDM signal ([0097] – “transmitter device (e.g. , base stations 105, UEs 115) may identify that a waveform to be generated for a scheduled transmission is fanned by one or more reference signal symbols and one or more data symbols”) in a frame unit; (Fig. 3B corresponds to frame unit (instant application specification defines frame as “a successive symbol structure”))
receiving the OFDM signal ([0023] – “apparatus to receive a waveform formed by one or more reference signal symbols and one or more data symbols,”) (lined through limitations corresponds to element not taught by reference) 
selecting symbols to be input to a fast Fourier transform (FFT) from among all symbols included in the received ([0105] – “base station 105-a and UE 115-b may perform an FFT on the waveform during an FFT window that may have a length that corresponds to a sum of each length of the symbols 335 (e.g., guard intervals 325 plus data symbols 330).”) by a window that is based on an estimated value of a maximum delay that occurs potentially in a channel; ([0103-105] – “when using guard intervals 325, to reduce or eliminate delay spread, a first guard interval 325 of a first symbol 335 in slot 320 may exceed a boundary of slot 320”)
(lined through limitations corresponds to element not taught by reference)
performing channel estimation based on the received ([0105] – “FFT of a waveform for channel estimation.”)

Zhan teaches:
receiving the OFDM signal and converting the received OFDM signal to a received discrete time-domain signal ([0067-68] – “inverse discrete Fourier transform by the IDFT module… to transform the OFDM symbol in a frequency domain into an OFDM symbol in a time domain… each time domain OFDM symbol in a time domain waveform of a sending packet” OFDM signal is transmitted and received as discrete time-domain signal) through an analog-to-digital converter (ADC); ([0067-68] – “Through collaborative work of the plurality of receiving antennas, the RF/analog modules, the ADC and the AGC, the receiving end will collect a mixed signal filtered by a wireless channel into a digital signal convenient for processing.”)
converting the received discrete time-domain signal to a received frequency-domain signal by inputting the selected symbols to the FFT; and ([0068] – “The receiving end completes frequency and time synchronization (SYNC) by processing the packet header. The synchronized signal is transformed back into a frequency domain by discrete Fourier transform (DFT)”)
performing channel estimation based on the received frequency-domain signal (Fig. 3; [0068] – “signal is transformed back into a frequency domain by discrete Fourier transform (DFT)… channel estimation (CE) and obtain the estimated channel matrix H.”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Zhan’s known technique to Sun’s known method ready for improvement to yield predictable results. Such a finding is proper because (1) Sun teaches a base method of FFT windowing for OFDM channel estimation; (2) Zhan teaches a specific technique of receiving / processing OFDM for Fourier transformations; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).
	

Regarding claim 3,
Sun in view of Zhan teaches the invention as claimed and discussed above.
	Sun further teaches:
The method of claim 1, wherein the selecting comprises: 
performing disjoint windowing on all the symbols such that the window does not overlap each time the windowing is performed; or (Fig. 4A – FFT windows 420 do not overlap)
performing overlap windowing on all the symbols such that the window overlaps each time the windowing is performed. (As best determined by examiner, this limitation is listed in the alternative and is not required by the claim.)

Regarding claim 4,
Sun in view of Zhan teaches the invention as claimed and discussed above.
	Sun further teaches:
The method of claim 3, wherein the selecting comprises: generating a plurality of input blocks to be input to the FFT using symbols selected each time the windowing is performed. ([0105] – “base station 105-a and UE 115-b may perform an FFT on the waveform during an FFT window that may have a length that corresponds to a sum of each length of the symbols 335 (e.g., guard intervals 325 plus data symbols 330).” Input blocks correspond to contents of FFT windows)

Regarding claim 5,
Sun in view of Zhan teaches the invention as claimed and discussed above.
	Sun further teaches:
The method of claim 4, wherein, when the disjoint windowing is performed on all the symbols, the input blocks include symbols not overlapping one another. (As best interpreted by examiner, this element is not required by virtue of its dependence on the alternative limitation listed in claim 3. Further, [0105] – “base station 105-a and UE 115-b may perform an FFT on the waveform during an FFT window that may have a length that corresponds to a sum of each length of the symbols 335 (e.g., guard intervals 325 plus data symbols 330).” Fig. 4A – FFT windows 420 do not overlap; input blocks correspond to contents of FFT windows)

Regarding claim 6,
Sun in view of Zhan teaches the invention as claimed and discussed above.
	Sun further teaches:
The method of claim 4, wherein, when the overlap windowing is performed on all the symbols, the input blocks include one or more symbols overlapping one another. (As best interpreted by examiner, this element is not required by virtue of its dependence on the alternative limitation listed in claim 3. Further, [0105] – “base station 105-a and UE 115-b may perform an FFT on the waveform during an FFT window that may have a length that corresponds to a sum of each length of the symbols 335 (e.g., guard intervals 325 plus data symbols 330).” Fig. 5 – FFT windows 525 include overlapping symbols 530; input blocks correspond to contents of FFT windows; when windows overlap, input blocks include overlapping signals) 

Regarding claim 7,
Sun in view of Zhan teaches the invention as claimed and discussed above.
	Sun further teaches:
The method of claim 6, wherein the one or more symbols overlapping one another are included in successive input blocks among the input blocks. (As best interpreted by examiner, this element is not required by virtue of its dependence on the alternative limitation listed in claim 3. Further, [0105] – “base station 105-a and UE 115-b may perform an FFT on the waveform during an FFT window that may have a length that corresponds to a sum of each length of the symbols 335 (e.g., guard intervals 325 plus data symbols 330).” Fig. 5 – FFT windows 525 include overlapping symbols 530; input blocks correspond to contents of FFT windows; when windows overlap, overlapping symbols are included in successive input blocks, e.g. second symbol 530 is included in first two successive FFT windows)

Regarding claim 8,
Sun in view of Zhan teaches the invention as claimed and discussed above.
	Sun further teaches:
The method of claim 7, wherein the one or more symbols overlapping one another include a last symbol of a first input block of the successive input blocks and a first symbol of a second input block of the successive input blocks. (As best interpreted by examiner, this element is not required by virtue of its dependence on the alternative limitation listed in claim 3. Further, [0105] – “base station 105-a and UE 115-b may perform an FFT on the waveform during an FFT window that may have a length that corresponds to a sum of each length of the symbols 335 (e.g., guard intervals 325 plus data symbols 330).” Fig. 5 – FFT windows 525 include overlapping symbols 530; input blocks correspond to contents of FFT windows; when windows overlap, overlapping symbols are included in successive input blocks, e.g. second symbol 530 is last symbol of first FFT window and first symbol of second FFT window) 

Regarding claim 9,
Sun in view of Zhan teaches the invention as claimed and discussed above.
	Sun further teaches:
The method of claim 1, wherein the performing of the channel estimation comprises: correcting a distortion in the received frequency-domain signal that occurs by a delay occurring when the windowing is performed; and performing frequency-domain channel estimation and time-domain channel estimation by comparing a received frequency-domain signal in which the distortion is corrected and a prestored transmitted frequency-domain signal. ([0036] – “generating a channel estimate from the FFT output corresponding to the reference signal symbol, where the data from the FFT output may be demodulated based on the channel estimate.”)

Regarding claim 10,
Sun teaches:
A radio detection and ranging (radar) receiver of a radar apparatus for orthogonal frequency division multiplexing (OFDM)-based radar applications, the radar receiver comprising: 
(lined through limitations corresponds to element not taught by reference) configured to receive ([0023] – “receive a waveform formed by one or more reference signal symbols and one or more data symbols”) an OFDM signal ([0105] – “base station 105-a and UE 115-b may generate waveforms (e.g., GI-OFDM waveforms, GI-DFT-S-OFDM waveforms) for channel estimation”) in which a cyclic prefix (CP) is not included ([0103] – “base station 105-a and UE 115-b determine to use guard intervals 325 over cyclic prefixes” [0115] –  base station 105-a and UE 115-a may mange delay spread without appending cyclic prefixes or guard intervals to symbols) (lined through limitations corresponds to element not taught by reference) 
a received signal analyzer configured to select symbols to be input to a fast Fourier transform (FFT) from among all symbols included in the received discrete time-domain signal by performing windowing on the received discrete time-domain signal ([0105] – “base station 105-a and UE 115-b may perform an FFT on the waveform during an FFT window that may have a length that corresponds to a sum of each length of the symbols 335 (e.g., guard intervals 325 plus data symbols 330).”) by a window that is based on an estimated value of a maximum delay that occurs potentially in a channel, ([0103-105] – “when using guard intervals 325, to reduce or eliminate delay spread, a first guard interval 325 of a first symbol 335 in slot 320 may exceed a boundary of slot 320”) (lined through limitations corresponds to element not taught by reference) inputting the selected symbols to the FFT, ([0068] – “The receiving end completes frequency and time synchronization (SYNC) by processing the packet header. The synchronized signal is transformed back into a frequency domain by discrete Fourier transform (DFT)”) and perform channel estimation based on the received ([0026] – “channel estimate based on a subset of the FFT output”)

Zhan teaches:
analog-to-digital converter (ADC); ([0067-68] – “Through collaborative work of the plurality of receiving antennas, the RF/analog modules, the ADC and the AGC, the receiving end will collect a mixed signal filtered by a wireless channel into a digital signal convenient for processing.”)
convert the received OFDM signal to a received discrete time-domain signal ([0067-68] – “inverse discrete Fourier transform by the IDFT module… to transform the OFDM symbol in a frequency domain into an OFDM symbol in a time domain… each time domain OFDM symbol in a time domain waveform of a sending packet” OFDM signal is transmitted and received as discrete time-domain signal) 
convert the received discrete time-domain signal to a received frequency-domain signal ([0068] – “The receiving end completes frequency and time synchronization (SYNC) by processing the packet header. The synchronized signal is transformed back into a frequency domain by discrete Fourier transform (DFT)”)
performing channel estimation based on the received frequency-domain signal (Fig. 3; [0068] – “signal is transformed back into a frequency domain by discrete Fourier transform (DFT)… channel estimation (CE) and obtain the estimated channel matrix H.”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Zhan’s known technique to Sun’s known method ready for improvement to yield predictable results. Such a finding is proper because (1) Sun teaches a base method of FFT windowing for OFDM channel estimation; (2) Zhan teaches a specific technique of receiving / processing OFDM for Fourier transformations; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Regarding claim 12,
Sun in view of Zhan teaches the invention as claimed and discussed above.
	Sun further teaches:
The radar receiver of claim 10, wherein the received signal analyzer is configured to perform disjoint windowing on all the symbols such that the window does not overlap each time the windowing is performed, or (Fig. 4A – FFT windows 420 do not overlap)
perform overlap windowing on all the symbols such that the window overlaps each time the windowing is performed. (As best determined by examiner, this limitation is listed in the alternative and is not required by the claim.)

Regarding claim 13,
Sun in view of Zhan teaches the invention as claimed and discussed above.
	Sun further teaches:
The radar receiver of claim 12, wherein the received signal analyzer is configured to generate a plurality of input blocks to be input to the FFT using symbols selected each time the windowing is performed. ([0105] – “base station 105-a and UE 115-b may perform an FFT on the waveform during an FFT window that may have a length that corresponds to a sum of each length of the symbols 335 (e.g., guard intervals 325 plus data symbols 330).” Input blocks correspond to contents of FFT windows)

Regarding claim 14,
Sun in view of Zhan teaches the invention as claimed and discussed above.
	Sun further teaches:
The radar receiver of claim 13, wherein, when the disjoint windowing is performed on all the symbols, the input blocks include symbols not overlapping one another. ([0105] – “base station 105-a and UE 115-b may perform an FFT on the waveform during an FFT window that may have a length that corresponds to a sum of each length of the symbols 335 (e.g., guard intervals 325 plus data symbols 330).” Fig. 4A – FFT windows 420 do not overlap; input blocks correspond to contents of FFT windows)

Regarding claim 15,
Sun in view of Zhan teaches the invention as claimed and discussed above.
	Sun further teaches:
The radar receiver of claim 13, wherein, when the overlap windowing is performed on all the symbols, the input blocks include one or more symbols overlapping one another. ( As best interpreted by examiner, this element is not required by virtue of its dependence  on the alternative limitation listed in claim 12. Further, [0105] – “base station 105-a and UE 115-b may perform an FFT on the waveform during an FFT window that may have a length that corresponds to a sum of each length of the symbols 335 (e.g., guard intervals 325 plus data symbols 330).” Fig. 5 – FFT windows 525 include overlapping symbols 530; input blocks correspond to contents of FFT windows; when windows overlap, input blocks include overlapping signals)

Regarding claim 16,
Sun in view of Zhan teaches the invention as claimed and discussed above.
	Sun further teaches:
The radar receiver of claim 15, wherein the one or more symbols overlapping one another are included in successive input blocks among the input blocks. (As best interpreted by examiner, this element is not required by virtue of its dependence on the alternative limitation listed in claim 3. Further, [0105] – “base station 105-a and UE 115-b may perform an FFT on the waveform during an FFT window that may have a length that corresponds to a sum of each length of the symbols 335 (e.g., guard intervals 325 plus data symbols 330).” Fig. 5 – FFT windows 525 include overlapping symbols 530; input blocks correspond to contents of FFT windows; when windows overlap, overlapping symbols are included in successive input blocks, e.g. second symbol 530 is included in first two successive FFT windows)
Regarding claim 17,
Sun in view of Zhan teaches the invention as claimed and discussed above.
	Sun further teaches:
The radar receiver of 16, wherein the one or more symbols overlapping one another include a last symbol of a first input block of the successive input blocks and a first symbol of a second input block of the successive input blocks. (As best interpreted by examiner, this element is not required by virtue of its dependence on the alternative limitation listed in claim 3. Further, [0105] – “base station 105-a and UE 115-b may perform an FFT on the waveform during an FFT window that may have a length that corresponds to a sum of each length of the symbols 335 (e.g., guard intervals 325 plus data symbols 330).” Fig. 5 – FFT windows 525 include overlapping symbols 530; input blocks correspond to contents of FFT windows; when windows overlap, overlapping symbols are included in successive input blocks, e.g. second symbol 530 is last symbol of first FFT window and first symbol of second FFT window)

Regarding claim 18,
Sun in view of Zhan teaches the invention as claimed and discussed above.
	Sun further teaches:
The radar receiver of 10, wherein the received signal analyzer is configured to correct a distortion in the received frequency-domain signal that occurs by a delay occurring when the windowing is performed, and perform frequency-domain channel estimation and time-domain channel estimation by comparing a received frequency-domain signal in which the distortion is corrected and a prestored transmitted frequency-domain signal. ([0036] – “generating a channel estimate from the FFT output corresponding to the reference signal symbol, where the data from the FFT output may be demodulated based on the channel estimate.”)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20190079182 A1 teaches the selection of OFDM windowing functions based on the characteristics of the environment and teaches the use of a plurality of windowing functions, each corresponding to a different radiation pattern. EP 3339894 teaches FFT windowing for OFDM radar.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANA CROSS whose telephone number is (571)272-8721. The examiner can normally be reached M-F 9-6EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571) 272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	
/JULIANA CROSS/Examiner, Art Unit 3648   

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648